Citation Nr: 1819828	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, other than gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty May 1973 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2016 and September 2017, the Board remanded this issue for further development.

In March 2018, the Veteran  appointed the Washington Department of Veterans Affairs as his representative via an amended VA form 21-22.  The Board recognizes this change in representation.  


FINDING OF FACT

The Veteran's gastrointestinal conditions, other than GERD, did not have onset in service and are not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, other than GERD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include gastric or duodenal ulcers, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017).  However, the first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In regards to the Veteran's claim that exposure to radar emissions caused his disability, the Board notes that radar equipment emits micro-wave type, non-ionizing radiation and that non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2017).  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  As such, no presumptions under these regulations are warranted.  

Factual Background

The Veteran contends he has gastrointestinal problems associated with his service, to include exposure to radiation from a F-111 on the flight deck.

The Veteran's service treatment records (STRs) indicated he had treatment for a variety of disorders.  

A January 1974 report of medical history indicated the Vetern did not report any issues, concerns, or symptomology regarding his stomach, gastrointestinal system, or colon.  

In March 1976, an STR indicated that he had inguinal herinoplasty for bilateral inguinal hernias.

A June 1981 STR indicted the Veteran had a duodenal ulcer and a four day history of epigastric abdominal pain, excessive burping, and bloody taste in his mouth with black tarry stools.  A small ulcer crater was found and treated.

An October 1983 separation report of medical examination indicated the Veteran reported frequent indigestion since 1981, which was treated with hospitalization, medication and had good results.  No concerns or symptoms were noted.  In a concurrent report of medical history, the Veteran indicated he had double hernia surgery and had stomach problems since 1981.  

A July 1994 private medical records indicated the Veteran was involved in a car accident and suffered severe pelvic and abdominal injuries.  He underwent a diverting colostomy and, in September 1994, a colostomy takedown.  A September 1994 private medical record indicated the Veteran tolerated the colostomy takedown well, tolerated a full, regular diet, had normal bowel movements, and complained of minimal pain at the sight of the stoma.  No specimens for pathology were noted.

A September 1994 private medical record reported the Veteran underwent a single contrast barium enema.  The impression was a normal rectum and sigmoid colon.

In January 1995, a private medical record indicated the Veteran was doing well after his colostomy.  He noted occasional mid-epigastric pain which occurred about twice a month and was associated, by the Veteran's account, with excessive consumption of fruit.

In September 2004, a private medical record indicated the Veteran had multiple internal injuries and lost part of his colon as a result of the 1994 accident.

An August 2009 private medical record indicated the Veteran denied any change in his stools, constipation, diarrhea, or pain with bowel movement.  He denied nausea or abdominal pain.  Upon examination it was noted he had multiple surgeries from an accident, including an intestinal surgery, which was noted to be the possible cause of some of his bowel problems.

In a May 2010 VA treatment record, the Veteran reported that during an incident in service he experienced nausea while talking to a pilot whose radar was on in the plane.  

In June 2010, a private medical record indicated the Veteran had multiple polyps in his colon and rectum.  

In June 2010 a VA medical record (VAMC) gastroenterology consult note indicated the Veteran had a colonoscopy which showed polyps, diverticulosis and hemorrhoids.  Removal of the colon polyps was noted.

In a September 2010 statement, the Veteran reported associated stomach upset, heat, and dizziness due to his exposure to the working radar on the plane.  

In April 2011, the Veteran submitted a statement wherein he recalled an assault which occurred while he was in-service.  The Veteran reported that after the attack, he continued to have stomach problems  He also recounted that he was exposed to radiation while working on a flight crew on a F-111.

In September 2012, a VAMC record showed that the Veteran was treated for acute stomach upset and black, runny stools, with a history that included colon polyps and the assessment was diarrhea and colon polyps.  

A March 2013 statement from the Veteran's brother-in-law also claimed that the Veteran had been exposed to radiation from the radar of a "F1-11."  In a contemporaneous March 2013 statement, the Veteran asserted that around August 1978 while de-arming an F-111 he began to feel weak and nauseous.  He spoke to the pilot who told him that the radar was on.  He claimed to have evacuated the area and that he and his ground crew were taken to the hospital and examined.  

In July 2013, a VA examination found the Veteran had a history of a duodenal ulcer which began in 1977.  He reported that he was unsure if he was ever diagnosed and reported that he had no episodes since and did not have any current symptoms.  An upper gastrointestinal radiograph study was done and found to be normal.  The examiner found that for the Veteran's claimed condition of duodenal ulcer, there was no current diagnosis as the condition had resolved.  

In March 2014, a VAMC record showed the Veteran to have had a colonoscopy which showed he had benign colon polyps.

In January 2016, a VA examination diagnosed the Veteran with GERD.  The Veteran reported developing an ulcer and being admitted to the hospital for treatment while in-service.  He was treated and released.  He reported that ever since then, if he ate anything spicy, acidic, or fatty, he developed heartburn.  The Veteran treated the condition with over the counter antacids as needed.  His symptoms included heartburn and burning in the sternum.  In regards to his other gastrointestinal conditions, the examiner found that the Veteran had colon polyps  The Veteran reported having rectal bleeding and was referred for a colonoscopy that discovered multiple colonic polyps.  He had another colonoscopy that found additional polyps which had been removed.  The condition was continuous.  Treatment included polyp removal.  The Veteran did not take medication for the condition.  The Veteran reported currently experiencing abdominal pain.  Upon examination, the Veteran was found to have bloating with cramping when not on a bland diet and nausea, which was recurrent and mild.  In regards to the ulcer, the examiner found that the condition was diagnosed and treated while in-service and that there was no evidence that the claimed condition was caused by an in-service event, illness, or injury.  The examiner found that the ulcer was self-limiting.  In regards to the Veteran's colon polyps, the examiner noted that they may have been present or developing during his service years.  The examiner further found that there was no evidence of the existence of a hiatal hernia, so that condition was less likely than not to have been incurred in or caused by an in-service illness.

In March 2016, an addendum VA opinion found that the Veteran's gastrointestinal conditions, including colon polyps and/or an ulcer, was less likely than not related to any claimed radiation exposure in-service.  The examiner stated that various published research studies reported inconclusive findings that radiation/radar exposure might increase the incidence of spontaneous abortions, increased risk of childhood and other cancers, cataracts, headaches, ocular problems, fatigue, dizziness, memory problems, and sleep problems.  A review of medical research studies, however, were noted by the examiner to be silent for any findings of radar/radiation exposure causing gastrointestinal disability, to include hiatal hernia, colon polyps, residual of duodenal ulcer, or hemorrhoids.  As such, radiation exposure was found by the examiner to be less likely than not the cause for any of the Veteran's gastrointestinal conditions.

An October 2017 VA addendum opinion found that the Veteran's colon polyps were less likely than not related to service.  The examiner found that the Veteran suffered from an upper GI bleed from an ulcer while in-service.  Furthermore, the examiner noted that the Veteran's STRs and post service treatment records were silent for any history of, diagnosis of, or symptoms of colonic polyps during service, or prior to the 2010 colonoscopy which found a few polyps, or the 2014 follow-up colonoscopy which found many polyps.  The examiner stated that a review of the medical literature found no link between the Veteran's upper gastrointestinal issues/ulcer during service, and the risk of developing colonic polyps later in life.  Furthermore, the examiner also stated that there was no objective evidence in the treatment records that the Veteran had any current colonic polyp condition, as his polyps would have been removed during the documented colonoscopies.  The examiner found that the silence in the treatment records for any colonic polyps before 2010, and the medical literature review silence for any link between the in service upper gastrointestinal/ulcer condition and colonic polyps, provide a firm foundation for the opinion that it was less likely as not (50 percent probability or greater) that the Veteran's colon polyps first manifested in service.
Initially, the Board notes that the Veteran is already service-connected for GERD.  He is seeking service connection for a gastrointestinal condition other than GERD.  

Direct service connection necessitates that the Veteran's gastrointestinal condition was related to an injury or disease incurred in service.  The evidence of record, however, does not support such a finding.  The Veteran's STRs do contain reports of the Veteran having gastrointestinal issues, including hernia removal and an ulcer in-service.  However, as found by the VA examinations, these conditions were self-contained and were found to have resolved.  The July 2013 examiner specifically found the Veteran's in-service diagnosis and treatment for an ulcer had been contained in-service and that the Veteran was no longer suffering from that condition.  As such, the provisions of § 3.309(a) regarding continuity of care of ulcers is inapplicable to the Veteran's case.  Additionally, and importantly, the Veteran's STRs are void of treatment for gastrointestinal issues, other than those noted, as a stand-alone concern and also do not include a diagnosis of or treatment for any specific gastrointestinal condition.  Thus, the Veteran's isolated episodes of treatment for self-contained gastrointestinal episodes in-service do not establish that the Veteran had a specific diagnosed gastrointestinal condition while in-service.  

More specifically, the Veteran's colonic polyps have been found to not have occurred while in-service or be a result of the Veteran's service, to include his stated exposure to radiation.  The October 2017 examiner specifically addressed this concern and found that there was no medical link between the Veteran's service and the colonic polyps.  Additionally, the Board notes that the Veteran's first discovery of colonic polyps was in 2010, over twenty years after service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Though one VA examination did indicate that the Veteran's colonic polyps might have been present in-service, the medical evidence of record is clear that in 1994 the Veteran had extensive surgery on his abdomen, including multiple procedures on his colon.  None of the medical records associated with those procedures indicated the presence or diagnosis of colonic polyps.  Additionally, an barium enema procedure in September 1994 found a normal colon.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran's colonic polyps were related to, caused by, or incurred in the Veteran's active duty service.  

Furthermore, there is no probative evidence of record suggesting that the Veteran's claimed exposure to nonionizing radiation caused his gastrointestinal conditions, to include his colonic polyps.  None of the Veteran's medical providers or other medical evidence of record establish that the Veteran's exposure to radiation from an aircraft's radar caused any of his gastrointestinal conditions.  Specifically, the March 2016 examiner found that any radiation exposure from the aircraft was not linked to the Veteran's current gastrointestinal conditions, to include colonic polyps, as the medical literature was silent for any such connection.  Thus, the probative medical evidence of record does not support a finding that the Veteran's gastrointestinal conditions were caused by his active service, to include exposure to radiation.  

The Board finds the July 2013, January and March 2016, and October 2017 VA examiners' medical opinions adequate and highly probative both as to the Veteran's subjective reports and the resulting objective findings.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Specifically, the examiners interviewed the Veteran, reviewed his claims file, and conducted physical examinations.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the July 2013, January and March 2016, and October 2017 examination opinions great probative weight.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has also considered the Veteran's lay statements.  Although the Board recognizes that the Veteran is competent to describe his observable symptoms of gastrointestinal conditions, he is not competent to opine as to the etiology of his gastrointestinal conditions, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinions that his gastrointestinal conditions were related to his active service, to include his in-service exposure to radiation, do not constitute competent medical evidence and lack probative value. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's gastrointestinal conditions, to include colonic polyps, were related to service.   Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a gastrointestinal disorder, other than GERD, is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


